 

a» Case 3:21-cr-00366-AHG Document 37 Filed 06/14/21 PagelD.52 Page 1 of 2

A& 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case FILED _

T JUN 14 2021

 

 

    

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A C
V~. (For Offenses Committed O

 

 

 

CLERK, U.S, DISPRICT COURT
AISTRCr

 
 

Espiridion Mendoza-Aguilar Case Number: 21-cr-00366-AHG
Elana R. Fogel, Federal Defenders of San Diego, Inc

Defendant’s Attorney

 

REGISTRATION NO, 96556298

CT -

The Defendant:

[xX] pleaded guilty to count(s) ONE (1) OF THE SUPERSEDING INFORMATION (Misdemeanor)

C] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Number(s)
8:1325(a)(1) Improper Entry by an Alien (Misdemeanor) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
L] The defendant has been found not guilty on count(s)
[X] Count(s) Underlying Information is dismissed on the motion of the United States.
x Assessment ; $10.00 - remitted
No fine LI Forfeiture pursuant to order filed , included herein, ~

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June 3, 2021

Date of Imposition of Sentence

HON. Allison H. Goddard
UNITED STATES MAGISTRATE JUDGE

21-cr-00366-AHG

 

 
“. 4  , Case 3:21-cr-00366-AHG Document 37 Filed 06/14/21 PagelD.53 Page 2 of 2
Xo 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Espiridion Mendoza-Aguilar Judgment - Page 2 of 2
CASE NUMBER: 21-cr-00366-AHG

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O) at PM. on

 

C] as notified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 onor before
CL! as notified by the United States Marshal.
CL! as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

|CaseNumber]

 
